Title: Editorial Note
From: 
To: 


            The effectiveness of an army rests in large measure on the quality of its officers. GW recognized this truth. He held that only gentlemen should serve as officers, insisted that officers not fraternize with their men, and consistently encouraged officers to study to improve their martial skills. Major General Steuben’s military manual, which GW carefully reviewed during its creation, served as a primer for officers as well as a source for uniform standards and practices across the Continental army (see GW to Steuben, 26 Feb. 1779, and n.1 to that document, and 11 March 1779; see also Steuben, Regulations[Friedrich Wilhelm von Steuben]. Regulations for the Order and Discipline of the Troops of the United States. Philadelphia, 1779.).
            
            GW’s concern over officer resignations arose early in the war. His initial worries centered on high-ranking generals whose services he valued or whose departure promised military or political complications or awkward investigations. “The Retirement of a general Officer, possessing the Confidence of his Country & the Army; at so critical a Period, appears to me to be big with fatal Consequences both to the Publick Cause, & his own Reputation,” GW informed Brig. Gen. John Thomas in a letter written at Cambridge, Mass., on 23 July 1775, only weeks after he had assumed command. Upset over his relative rank among brigadier generals, Thomas agreed to remain with the service only after Congress assigned precedence to his commission. Rank disputes and hurt feelings often motivated resignation threats and resignations. Both posed problems for GW and consumed his time and energy.
            An unusually elongated resignation case involved Maj. Gen. Philip Schuyler, who believed himself burdened with insubordinate troops and then mistreated by Congress. He finally resigned in spring 1779 (see Schuyler to GW, 22 Nov. 1775, 5–7 and 13 Jan., 6 Aug., 9 and 16 Sept. 1776, 25 Jan. and 3 April 1779; and GW to Schuyler, 5 Dec. 1775, 16 and 18 Jan. 1776, and 18 Jan. 1779; see also John Jay to GW, 20 April 1779). The departure of Maj. Gen. Artemas Ward, who balked at leaving his home in Boston, pleased GW (see Ward to GW, 22 March, 23 and 30 June, and 4 Aug. 1776; and GW to Ward, 13 May 1776; see also GW to Charles Lee, 9 May 1776). Brig. Gen. John Glover’s intimation to resign, however, troubled GW, who observed to his wavering subordinate from Morristown on 26 April 1777 that “the resignation of officers, who stepped early forward and led the people into the great cause” empowered the British and Loyalists, who “count upon the resignation of every officer of rank at this time, as a distrust of, and desertion from the cause, and rejoice accordingly” (see also Glover to GW, 27 Jan. and 29 March 1778, and 28 Jan., 2 and 26 April 1779; and GW to Glover, 18 Feb. 1778, and 25 Feb. and 11 March 1779). Glover remained in the army until July 1782. GW also persuaded Col. Theodorick Bland to delay his resignation, noting in a letter written at Whitemarsh, Pa., on 8 Nov. 1777 that “the private Concerns of every Officer in the Army will suffer in a greater or lesser degree by his Absence, which must have been expected as a matter of course, at their first Acceptance of their Commissions” (see also Bland to GW, same date).
            As the war proceeded, GW lamented the detrimental consequences of officer resignations. He wrote North Carolina governor Richard Caswell from Valley Forge, Pa., on 25 Dec. 1777: “A spirit of resigning their Commissions, whether resulting from necessary causes or feigned ones I cannot determine, has been but too prevalent in the Army of late. I have discountenanced it as much as possible, especially where the

              applications were by Men of merit and in some such instances have peremptorily refused to grant ’em. The practice is of pernicious tendency and must have an unhappy influence on the service.” Resignations in the Virginia line particularly disturbed GW. At Valley Forge, he wrote Col. Charles Lewis of the 14th Virginia Regiment on 21 March 1778, urging him to “consider the fatal consequences that must necessarily attend so many resignations.” GW added in his unsuccessful plea to dissuade Lewis from leaving: “Officers wishing to retire have frequently observed, that there would be enough left, and therefore that the want of their services could not be material. Those who reason thus pay themselves but an ill compliment, as they evidently confess, that others possess more virtue” and “more attachment to the great and common cause.”
            GW implored Congress to better compensate officers in order to stem the tide of departures. “Day after day, and hour after hour produces resignations,” he wrote Henry Laurens, president of Congress, from Valley Forge on 30 April 1778 (first letter). If only “bad officers” left, the occurrence “would be of little or no consequence,” but it pained GW to see those “materially wanted” officers resign due to “the distresses of their family.” Congress sought to address GW’s appeal with a pension measure, but its lack of taxing authority and chaotic finances severely limited its ability to provide officers with tangible security in either the short or long term (see GW to Laurens, 18 May 1778, and General Orders, same date). The states offered some support, and GW applauded Pennsylvania officials when he wrote Joseph Reed, president of that state’s Supreme Executive Council, from Middlebrook, N.J., on 12 Dec. 1778. In this letter, GW observed that “it is a fact too notorious to be denied, that Officers cannot live in the Army under present circumstances, whilst they see others enriching themselves by an infinity of ways. These are severe tests of public virtue.”
            Resignations tended to slow in the summer and fall months of active campaigning and accelerate during the winter lull. Lt. Col. Aaron Burr was among the officers who resigned during the winter encampment at Middlebrook. Citing his impaired “health and constitution” from “excessive heat and occasional fatigues” during prior months in the field, Burr requested unpaid leave when he wrote GW from Elizabeth, N.J., on 24 Oct. 1778. GW dismissed Burr’s suggestion as “not customary” and “unjust” in his reply written at Fredericksburg, N.Y., on 26 Oct., leading Burr to submit his resignation four months later (see Burr to GW, 25 Feb. 1779, and GW to Burr, 3 April 1779). A late resignation letter in spring 1779 from Lt. Col. Samuel Smith prompted GW’s testy response from Middlebrook on 29 May. He lamented such actions “at the opening of a campaign” because that period was “a crisis in which

good officers might render the most essential services, by their example and continuance in the army.”
            Neither GW’s exhortations and appeals nor his personal example of never taking a furlough served to quiet the persistent and powerful current of officer griping. Resignations continued until the war’s close, and GW dealt with them as best he could while pursuing his primary aims of defeating the British and securing independence for the United States. The volume of resignations during late winter and early spring 1780 exceeded the typical flow, prompting GW’s pointed comments in a letter of 30 March to Maj. Gen. Robert Howe on the “spirit for resigning” among officers in the Massachusetts line.
            Most of the resignation letters dated between 10 March and 10 May 1780 have not received editorial treatment. A list of these omitted items follows: Ensign Henry Burley to GW, 10 March (ALS, DNA: RG 93, manuscript file no. 31468); Col. Matthias Ogden to GW, 10 March, regarding Capt. Jacob Pratt (ALS, DNA: RG 93, manuscript file no. 4028); Capt. William Warner to GW, 12 March (ALS, DNA: RG 93 manuscript file no. 2245); Ensign Daniel Brown to GW, 16 March (ALS, DNA: RG 93, manuscript file no. 2395); Lt. Silas Chadbourn (Chadbourne) to GW, 16 March (ALS, DNA: RG 93, manuscript file no. 2403); Lt. William Hasty to GW, 16 March (ALS, DNA: RG 93, manuscript file no. 2368); Lt. Jonathan Libby to GW, 16 March (ALS, DNA: RG 93, manuscript file no. 2374); Col. Gamaliel Bradford to GW, 18 March, regarding Capt. Isaiah Stetson (ALS, DNA: RG 93, manuscript file no. 2319); Lt. Stephen Carter to GW, 20 March (ALS, DNA: RG 93, manuscript file no. 2404); Capt. Abijah Savage to [GW], 21 March, regarding Lt. John Smith (ADS, DNA: RG 93, manuscript file no. 18079); Ensign Nathaniel Bettes (Betts) to GW, 23 March (ALS, DNA: RG 93, manuscript file no. 2409); GW to Capt. Amos Emerson, 24 March (Df, in Richard Kidder Meade’s writing, DLC:GW; Varick transcript, DLC:GW); Capt. John Holden to GW, 24 March (ALS, DNA: RG 93, manuscript file no. 2362); Lt. Roger (Rodger) Wadsworth to GW, 25 March (ALS, DNA: RG 93, manuscript file no. 752), and Lt. Col. Jonathan Johnson to GW, 7 April, regarding Wadsworth (ALS, DNA: RG 93, manuscript file no. 764); Col. Henry Jackson to GW, 26 March, regarding Ensign Ebenezer Leland (LS, DNA: RG 93, manuscript file no. 2281); Lt. Col. Ebenezer Huntington to GW, 29 March, regarding Ensign Jehoshaphat Starr (ALS, DNA: RG 93, manuscript file no. 661); Lt. Col. Pierre Regnier to GW, 29 March (ALS, DNA: RG 93, manuscript file no. 7444; see also GW’s certificate regarding Regnier, undated draft in Richard Kidder Meade’s writing and Varick transcript, dated 29 March, both DLC:GW); Lt. Samuel Heacock (Hickok) to GW, 3 April (ALS, DNA: RG 93, manuscript file

no. 730; see also Maj. Ames Walbridge to GW, same date, LS, DNA: RG 93, manuscript file no. 702); Savage to [GW], 3 April, regarding Lt. Ephraim Cary (ADS, DNA: RG 93, manuscript file no. 18083); Lt. Solomon Fenton to GW, docketed 4 April (ALS, DNA: RG 93, manuscript file no. 704; see also Maj. Ames Walbridge to GW, docketed 4 April, LS, same file); Lt. Zadock Howe to GW, 4 April (ALS, DNA: RG 93, manuscript file no. 20185; see also Savage’s certificate regarding Howe, 21 March, in DNA: RG 93, manuscript file no. 18081); Col. Philip Van Cortlandt to [GW], 4 April, regarding Lt. Gilbert J. Livingston (ADS, DNA: RG 93, manuscript file no. 7453); Brig. Gen. Henry Knox to GW, 6 April, regarding Capt. Stephen Buckland (ALS, DNA: RG 93, manuscript file no. 18352); Ensign Josiah Buck and Capt. Ichabod Hinckley to GW, both docketed 9 April (ALS, DNA: RG 93, manuscript file no. 700); Lt. Joseph Washburn to GW, 9 April (ALS, DNA: RG 93, manuscript file no. 2246); Maj. Wills Clift to GW, 10 April, regarding Lt. Theophilus Woodbridge (ALS, DNA: RG 93, manuscript file no. 715); Capt. Lt. Ebenezer Field to GW, 12 April (LS, DNA: RG 93, manuscript file no. 2356); Capt. John Wright to GW, 12 April (LS, DNA: RG 93, manuscript file no. 2237); Col. Oliver Spencer to GW, 13 April, regarding Capt. James Brodrick (ALS, DNA: RG 93, manuscript file no. 18285); Capt. Lt. Adam Fish to GW, 14 April (ALS, DNA: RG 93, manuscript file no. 2355); Savage to GW, 17 April, regarding Lt. Josiah Brown and Lt. Jesse Peck (LS, DNA: RG 93, manuscript file no. 1); Lt. Hugh Mulloy to GW, docketed 18 April (ALS, DNA: RG 93, manuscript file no. 2379); Savage to GW, 18 April, regarding Lt. Ebenezer Stanton (ALS, DNA: RG 93, manuscript file no. 18077); Ensign Caleb King to GW, 20 April (ALS, DNA: RG 93, manuscript file no. 2272); Lt. Samuel Sanford to GW, 20 April (ALS, DNA: RG 93, manuscript file no. 20173); Lt. Edward S. Coleman to GW, 22 April (ALS, DNA: RG 93, manuscript file no. 737); Lt. Col. David Fithian Sill to GW, 25 April, regarding Ensign Joseph Fellows (ALS, DNA: RG 93, manuscript file no. 723); Johnson to GW, 30 April, regarding Lt. Jasper Mead (ALS, DNA: RG 93, manuscript file no. 731); Lt. Col. Elijah Vose to GW, 30 April, regarding Lt. Oliver Hunt (ALS, DNA: RG 93, manuscript file no. 2288); Col. Michael Jackson to GW, 2 May, regarding Capt. James Bancroft (ALS, DNA: RG 93, manuscript file no. 2389); Ensign William Baker to GW, 3 May (ALS, DNA: RG 93, manuscript file no. 2407).
            The six letters that follow provide a sample of officer resignation correspondence from this period of the war.
          